          Case 2:14-cv-02234-MCE-DMC Document 340 Filed 01/31/20 Page 1 of 3



 1
     Karen L. Jacobsen - 125684
 2   Kristina L. Sager – 249746
     JACOBSEN & McELROY PC
 3   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 4
     Tel.     (916) 971-4100
 5   Fax      (916) 971-4150
     kjacobsen@jacobsenmcelroy.com
 6   ksager@jacobsenmcelroy.com
 7
     Attorneys for Non-Party Subpoenaed Witnesses
 8   JEANNE HELFRICH and WALGREEN CO.

 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12    SHARIDAN STILES, an individual; STILES )          Case No.: 2:14-cv-02234-MCE-DMC
      4 U, INC., a California corporation,   )
13                                                      ACTION FILED: 04/16/18
                                             )
14          Plaintiffs,                      )          NONPARTY SUBPOENAED WITNESSES
                                             )          JEANNE HELFRICH AND WALGREEN
15          v.                               )          CO.’S JOINDER IN WALMART’S
16
                                             )          MOTION TO ENFORCE THE COURT’S
      WALMART INC.; AMERICAN                 )          ORDER RE: DEPOSITIONS AND/OR
17    INTERNATIONAL INDUSTRIES,              )          FOR PROTECTIVE ORDER
                                             )
18          Defendants.                      )          F.R.C.P. 37(b)(2)(A), 30(a)(2)(A)(i), 26(c);
19
                                             )          Local R. 251
                                             )
20                                           )          Date: February 5, 2020
                                             )          Time: 10:00 a.m.
21
                                                        Courtroom: 304
22                                                      Judge: Hon. Dennis M. Cota
23

24          Pursuant to Federal Rules of Civil Procedure 26(c), 30(a)(2)(A)(i), 37(b)(2)(A), and Local Rule 251,
25   and the accompanying declaration of attorney Kristina L. Sager, non-party subpoenaed witnesses JEANNE
26   HELFRICH (hereinafter “Helfrich”) and WALGREEN CO. (hereinafter “Walgreens”) hereby join
27   defendant WALMART INC.’S (hereinafter “WALMART”) motion to enforce the court’s order regarding
28   depositions and/or for protective order in its entirety as the motion relates to HELFRICH and


                                                       -1-
            NONPARTY SUBPOENAED WITNESSES JEANNE HELFRICH AND WALGREEN CO.’S JOINDER IN WALMART’S
                   MOTION TO ENFORCE THE COURT’S ORDER RE: DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
          Case 2:14-cv-02234-MCE-DMC Document 340 Filed 01/31/20 Page 2 of 3



 1   WALGREENS, scheduled for 10:00 a.m. on February 5, 2020 in courtroom 304 of the United States District
 2   Court for the Eastern District of California.
 3   DATED: January 31, 2020                         JACOBSEN & McELROY PC
 4

 5                                                   By:
                                                            Kristina L. Sager
 6
                                                            Attorneys for Non-Party Subpoenaed Witnesses
 7                                                          JEANNE HELFRICH and WALGREEN CO.
 8
                                   DECLARATION OF KRISTINA L. SAGER
 9
             I, Kristina L. Sager, do hereby state and declare as follows:
10
             1.      I am an attorney at law duly licensed to practice before the Eastern District of California
11
     and am Senior Counsel at the law firm of Jacobsen & McElroy PC. Our office has been retained to
12
     protect the interests of non-party subpoenaed witnesses JEANNE HELFRICH (hereinafter “Helfrich”) and
13
     WALGREEN CO. (hereinafter “Walgreens”) in the above-entitled matter.
14
             2.      HELFRICH and WALGREENS join in WALMART’s motion to enforce this court’s
15
     order as it relates to HELFRICH and WALGREENS as the arguments and authority presented by
16
     WALMART in its motion to enforce this court’s order are well articulated, thoughtful and solidly grounded
17
     in facts and law.
18
             3.      It is HELFRICH and WALGREENS’ contention that plaintiffs have demonstrated
19
     HELFRICH is solely a tangential witness and not a material and necessary witness in this matter.
20
     HELFRICH is a lead paralegal for WALGREENS and, in her capacity as a lead paralegal for
21
     WALGREENS, prepared a declaration in this matter concerning WALGREENS’ policies and procedures,
22
     which was served on plaintiffs by WALMART.
23
             4.      Subsequent to HELFRICH preparing the declaration, plaintiffs subpoenaed HELFRICH for
24
     deposition.
25
             5.      HELFRICH and WALGREENS are informed and believe and herein allege plaintiffs have
26
     moved this court on multiple occasions to request authority to proceed with depositions of specific
27
     witnesses, none of whom included HELFRICH. Plaintiffs had the opportunity to request leave to include
28
     HELFRICH in the scope of requested depositions during the hearing of January 15, 2020 and failed to do

                                                           -2-
            NONPARTY SUBPOENAED WITNESSES JEANNE HELFRICH AND WALGREEN CO.’S JOINDER IN WALMART’S
                   MOTION TO ENFORCE THE COURT’S ORDER RE: DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
          Case 2:14-cv-02234-MCE-DMC Document 340 Filed 01/31/20 Page 3 of 3



 1   so, despite full knowledge that plaintiffs had every intention to depose HELFRICH as plaintiffs issued a
 2   deposition subpoena for HELFRICH on January 13, 2020.
 3           6.      Since plaintiffs issued the subpoena to its employee HELFRICH, WALGREENS has
 4   engaged in discussions with plaintiffs to withdraw of both HELFRICH’s declaration and plaintiffs’
 5   subpoena.    Plaintiffs’ counsel offered to withdraw the deposition subpoena if WALGREENS and
 6   HELFRICH would withdraw the Declaration. WALGREENS later spoke with plaintiffs’ counsel to advise
 7   him that WALGREENS and HELFRICH were agreeable to plaintiffs’ proposal. However, after plaintiffs’
 8   counsel received WALMART’s portion of the joint statement regarding the instant motion, WALGREENS
 9   was informed today by plaintiffs’ counsel that he would no longer agree to withdraw the subpoena in
10   exchange for the withdrawal of the HELFRICH declaration, necessitating HELFRICH and WALGREENS’
11   joining WALMART in its motion to enforce the court’s order.
12           7.      HELFRICH and WALGREENS join in WALMART’s arguments and legal authority and
13   request the court grant WALMART’s motion. Alternatively, HELFRICH and WALGREENS join in
14   WALMART’s request to limit HELFRICH’s deposition to no more than two hours of questioning by
15   plaintiffs’ counsel and to the subject matter contained in her declaration.
16           I declare under penalty of perjury that the foregoing is true and correct to the best of my
17   knowledge and that this declaration was executed on January 31, 2020, at Sacramento, California.
18

19

20
                                                               ______________________________
                                                                     Kristina L. Sager
21

22

23

24

25

26

27

28



                                                         -3-
            NONPARTY SUBPOENAED WITNESSES JEANNE HELFRICH AND WALGREEN CO.’S JOINDER IN WALMART’S
                   MOTION TO ENFORCE THE COURT’S ORDER RE: DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
